Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 11, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156018                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  VAN BUREN CHARTER TOWNSHIP,                                                                         Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                        Justices


  v                                                                  SC: 156018
                                                                     COA: 331789
                                                                     Wayne CC: 15-008778-CK
  VISTEON CORPORATION,
           Defendant-Appellee.

  _________________________________________/

       On order of the Court, the application for leave to appeal the May 16, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

           The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals: (1) properly determined that a
  declaratory judgment was not ripe under MCR 2.605; and (2) properly interpreted the
  contract to determine that “defendant is not obligated to perform [under the contract]
  until . . . a shortfall has occurred, and . . . property taxes paid by defendant are inadequate
  for plaintiff to pay that portion of the bonds that was used to fund the Village.” Van
  Buren Charter Twp v Visteon Corp, 319 Mich. App. 538, 548 (2017). In addition to the
  brief, the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2).
  In the brief, citations to the record must provide the appendix page numbers as required
  by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of
  being served with the appellant’s brief. The appellee shall also electronically file an
  appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 11, 2018
           p0508
                                                                                Clerk